Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 26, 2019

The Court of Appeals hereby passes the following order:

A19A1510. FREDERICK WOODS v. THE STATE.

      In May 2018, Frederick Woods pled guilty in Ben Hill County Superior Court
to two counts of serious injury by vehicle, and the trial court imposed a total sentence
of two years in prison, to be followed by thirteen years on probation. The record
contains no indication that Woods filed a direct appeal from his judgment of
conviction. In December 2018, Woods filed a motion to dismiss his indictment and
vacate his convictions as void, claiming that various alleged procedural deficiencies
in the issuance of his indictment deprived the trial court of jurisdiction over his
prosecution. The trial court denied Woods’s December 2018 motion, and he filed this
direct appeal. We lack jurisdiction.
      “[A] petition to vacate or modify a judgment of conviction is not an appropriate
remedy in a criminal case.” Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786)
(2009); see also Jones v. State, 290 Ga. App. 490, 493-494 (1) & (2) (659 SE2d 875)
(2008) (challenge to validity of indictment is challenge to conviction). Any appeal
from an order denying or dismissing such a motion must be dismissed. See Roberts
v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010); Harper, 286 Ga. at 218 (2).
      Woods’s December 2018 motion may not be construed as a motion in arrest of
judgment because he did not file it within the term of court in which his judgment of
conviction was entered. See OCGA § 17-9-61 (b); Lay v. State, 289 Ga. 210, 211 (2)
(710 SE2d 141) (2011); see also OCGA § 15-6-3 (13) (A) (Ben Hill County Superior
Court terms begin on the second and third Mondays in January; the first, second, and
third Mondays in April; the third and fourth Mondays in June; and the third and
fourth Mondays in September and the following Monday). Woods’s motion also may
not be construed as a petition for a writ of habeas corpus, because it was brought
against the State in his Ben Hill County criminal action, rather than against the
Calhoun State Prison warden in Calhoun County, where he is incarcerated. See Davis
v. State, 274 Ga. 865, 865-866 (561 SE2d 119) (2002); Reese v. State, 269 Ga. App.
119, 120 (603 SE2d 685) (2004).
      Consequently, there is nothing for us to review in this appeal, which is hereby
DISMISSED for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       03/26/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.